[Cite as Cleveland Metro. Bar Assn. v. Bancsi, 2016-Ohio-5917.]




            CLEVELAND METROPOLITAN BAR ASSOCIATION v. BANCSI.
       [Cite as Cleveland Metro. Bar Assn. v. Bancsi, ___ Ohio St.3d ___,
                                    2016-Ohio-5917.]
(No. 2014-0192—Submitted September 16, 2016—Decided September 22, 2016.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Joseph Bancsi, Attorney Registration
No. 0025450, last known business address in Fairview Park, Ohio.
        {¶ 2} The court coming now to consider its order of December 4, 2014,
wherein the court, pursuant to former Gov.Bar R. V(6)(B)(3), suspended
respondent from the practice of law for a period of two years, with the last 18
months stayed on conditions, finds that respondent has substantially complied with
that order and with the provisions of Gov.Bar R. V(24).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that respondent is
placed on probation for a period of two years in accordance with Gov.Bar R. V(21)
and consistent with the opinion rendered herein on December 4, 2014.
        {¶ 4} It is further ordered that on or before 30 days from the date of this
order relator shall file with the clerk of this court the name of the attorney who will
serve as respondent’s monitor, in accordance with Gov.Bar R. V(21)(A)(3). It is
further ordered that at the end of respondent’s probationary period, relator shall file
with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
        {¶ 5} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(21). It is further ordered that respondent’s probation shall not be terminated until
(1) respondent files an application for termination of probation in compliance with
Gov.Bar R. V(21)(D), (2) respondent complies with this and all other orders issued
by this court, (3) respondent complies with the Rules for the Government of the Bar
of Ohio, (4) relator files with the clerk of this court a report indicating that
respondent has complied with the terms of the probation, and (5) this court orders
that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       {¶ 7} For earlier case, see Cleveland Metro. Bar Assn. v. Bancsi, 141 Ohio
St.3d 457, 2014-Ohio-5255, 25 N.E.3d 1018.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          2